 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   JOEL ZELLMER,

 9                              Petitioner,                CASE NO. C17-1776 RSM-BAT

10           v.                                            ORDER GRANTING STIPULATED
                                                           MOTION FOR AN EXTENSION OF
11   DONALD R HOLBROOK,                                    TIME AND RENOTING HABEAS
                                                           PETITION FOR JUNE 28, 2019
12                              Respondent.

13          The Court GRANTS petitioner’s motion for an extension of time to file a response to

14   respondent’s answer. Dkt. 24. Petitioner’s response brief is due June 24, 2019; respondent’s

15   optional reply brief is due June 28, 2019; and the answer to the habeas petition, Dkts. 21, 23, is

16   RENOTED for June 28, 2019.

17          The Court reminds petitioner that motions should be accompanied by a proposed order in

18   PDF format, while the same proposed order should be sent in Word format to the chambers’

19   electronic mailbox.

20          DATED this 11th day of June, 2019.

21

22                                                        A
                                                          BRIAN A. TSUCHIDA
23                                                        Chief United States Magistrate Judge

     ORDER GRANTING STIPULATED MOTION
     FOR AN EXTENSION OF TIME AND
     RENOTING HABEAS PETITION FOR JUNE
     28, 2019 - 1
